Exhibit 10.1

 


NOTE PURCHASE AGREEMENT


 

NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of January 28, 2008, by and
between ASPYRA, INC., a California corporation (the “Company”), and each of the
entities whose names appear on the signature pages hereof.  Such entities are
each referred to herein as an “Investor” and, collectively, as the “Investors”.

 

A.            The Company wishes to sell to each Investor, and each Investor
wishes to purchase, upon the terms and subject to the conditions set forth in
this Agreement, a Secured Promissory Note, which shall accrue interest at the
rate of the London Interbank Offered Rate (“LIBOR”) plus 2.5% per annum,
adjusted per rata, in the form attached hereto as Exhibit A (a “Note” and,
collectively with the other Notes issued hereunder, the “Notes”).

 

B.            The Company’s obligations under the Notes, including without
limitation its obligation to make payments of principal thereof and interest
thereon, are secured by the assets of the Company, subject to a senior security
interest held by Western Commercial Bank, pursuant to the terms of a Security
Agreement in the form attached hereto as Exhibit B (the “Security Agreement”).

 

In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and each Investor hereby agree as follows:

 

1.             PURCHASE AND SALE OF NOTES.

 

1.1           Closing.

 

Upon the terms and subject to the satisfaction or waiver of the conditions set
forth herein, the Company agrees to sell and each Investor agrees to purchase a
Note with a principal amount equal to the amount set forth below such Investor’s
name on the signature pages hereof.  The date on which the closing of such
purchase and sale occurs (the “Closing”) is hereinafter referred to as the
“Closing Date”. The Closing will be deemed to occur at the offices of Sichenzia
Ross Friedman Ference LLP, 61 Broadway, 32nd Fl., New York, NY 10006, or such
other place as the parties mutually agree upon, when (A) this Agreement and the
other Transaction Documents (as defined below) have been executed and delivered
by the Company and each Investor, (B) each of the conditions to the Closing
described in this Agreement has been satisfied or waived as specified therein
and (C) payment of each Investor’s Purchase Price (as defined below) payable
with respect to the Note being purchased by such Investor at the Closing has
been made by wire transfer of immediately available funds.  At the Closing, the
Company shall deliver to each Investor a duly executed instrument representing
the Note purchased by such Investor at the Closing.

 

1.2           Certain Definitions.  When used herein, the following terms shall
have the respective meanings indicated:

 

--------------------------------------------------------------------------------


 

“Affiliate” means, as to any Person (the “subject Person”), any other Person
(a) that directly or indirectly through one or more intermediaries controls or
is controlled by, or is under direct or indirect common control with, the
subject Person, (b) that directly or indirectly beneficially owns or holds ten
percent (10%) or more of any class of voting equity of the subject Person, or
(c) ten percent (10%) or more of the voting equity of which is directly or
indirectly beneficially owned or held by the subject Person. For the purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.

 

“Board of Directors” means the Company’s board of directors.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Principal Market is closed or on which banks in the City of New York are
required or authorized by law to be closed.

 

“Closing” and “Closing Date” have the respective meanings specified in
Section 1.1 of this Agreement.

 

“Commission” means the Securities and Exchange Commission, and any successor
regulatory agency.

 

“Common Stock” means the common stock of the Company, no par value per share.

 

“Company Subsidiary” means the Subsidiary of the Company.

 

“Disclosure Documents” means all SEC Documents filed with the Commission at
least three (3) Business Days prior to the Execution Date.

 

“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any Permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

 

“Event of Default” has the meaning specified in the Notes.

 

2

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations promulgated thereunder (or
respective successors thereto).

 

“Execution Date” means the date of this Agreement.

 

“GAAP” means U.S. generally accepted accounting principles, applied on a
consistent basis.  Accounting principles are applied on a “consistent basis”
when the accounting principles applied in a current period are comparable in all
material respects to those accounting principles applied in a preceding period.

 

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market or self-regulatory organization.

 

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.

 

“Intellectual Property” means the collective reference to all existing rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

“Investor Party” has the meaning specified in 4.6 of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Key Employee” has the meaning specified in Section 3.12 of this Agreement.

 

“Lien” means, with respect to any Property, any lien, mortgage, pledge,
hypothecation, assignment, security interest, charge, easement or other
encumbrance.

 

“Material Adverse Effect” means an effect that is material and adverse to
(i) the consolidated business, properties, assets, operations, results of
operations, financial condition, credit worthiness or prospects of the Company
and the Company Subsidiary taken as a whole, (ii) the ability of the Company or
any Company Subsidiary to perform its material obligations under this Agreement
or the other Transaction Documents or (iii) the rights and benefits to which an
Investor is entitled under this Agreement or any of the other Transaction
Documents.

 

“Material Contracts” means, as to the Company and the Company Subsidiary, any
agreement required pursuant to Item 601 of Regulation S-B or Item 601 of
Regulation S-K, as applicable, promulgated under the Securities Act to be filed
as an exhibit to any report, schedule, registration statement or definitive
proxy statement filed or required to be filed by the Company with the Commission
under the Exchange Act or any rule or regulation promulgated thereunder, and any
and all material amendments, modifications, supplements, renewals or
restatements thereof.

 

“New Securities” means, any Common Stock or Common Stock Equivalents that the
Company proposes to offer or sell for cash consideration at any time during the
period from the Closing Date through the later of the first anniversary of the
Effective Date or two years from the Closing Date, (the latter shall mean the
“Subsequent Financing”).

 

“Pension Plan” means an employee pension benefit plan (as defined in ERISA)
maintained by the Company for employees of the Company or any of its Affiliates.

 

 “Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.

 

“Principal Market” means the American Stock Exchange or the principal exchange,
market or quotation system on which the Common Stock is then listed, traded or
quoted.

 

“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).

 

“Purchase Price” means, with respect to the Notes purchased at the Closing, the
original principal amount of the Note purchased at the Closing.

 

4

--------------------------------------------------------------------------------


 

“SEC Documents” means all reports, schedules, registration statements and
definitive proxy statements filed (or required to be filed) by the Company with
the Commission.

 

“Securities Act” has the meaning specified in the recitals of this Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiary or by such Person and one or more of its
Subsidiary.

 

“Termination Date” means the first date on which there are no Notes outstanding.

 

“Transaction Documents” means (i) this Agreement, (ii) the Notes, (iii) the
Security Agreement, and (iv) all other agreements, documents and other
instruments executed and delivered by or on behalf of the Company or any of its
officers at the Closing.

 

1.3           Other Definitional Provisions.  All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined.  The words “hereof”, “herein” and “hereunder” and words of similar
import contained in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.

 

2.             REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR.

 

Each Investor (with respect to itself only) hereby represents and warrants to
the Company and agrees with the Company that, as of the Execution Date:

 

2.1           Authorization; Enforceability.  Such Investor is duly and validly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization as set forth below such
Investor’s name on the signature page hereof with the requisite corporate power
and authority to purchase the Note to be purchased by it hereunder and to
execute, deliver and to consummate the transactions contemplated by, this
Agreement and the other Transaction Documents to which it is a party and
otherwise to carry out its obligations thereunder. This Agreement constitutes,
and upon execution and delivery thereof, each other Transaction Document to
which such Investor is a party will constitute, such Investor’s valid and
legally binding obligation, enforceable in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity.

 

2.2           No Conflicts.  The execution and performance of this Agreement and
the other Transaction Documents to which it is a party do not conflict in any
material respect with any

 

5

--------------------------------------------------------------------------------


 

agreement to which such Investor is a party or is bound, any court order or
judgment applicable to such Investor, or the constituent documents of such
Investor.

 

2.3           Fees. Such Investor has not agreed to pay any compensation or
other fee, cost or related expenditure to any underwriter, broker, agent or
other representative in connection with the transactions contemplated hereby.

 

2.4.          Accredited Investor. As the date hereof, the Investor warrants
that it is either: (i) an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.  Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.

 


2.5.          RESTRICTED SECURITIES. THE NOTES OR UNDERLYING SECURITIES MAY ONLY
BE DISPOSED OF IN COMPLIANCE WITH STATE AND FEDERAL SECURITIES LAWS. IN
CONNECTION WITH ANY TRANSFER OF ANY UNDERLYING SECURITIES TO THE TRANSACTION
DOCUMENTS, THE COMPANY MAY REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO THE
COMPANY AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR AND REASONABLY
ACCEPTABLE TO THE COMPANY, THE FORM AND SUBSTANCE OF WHICH OPINION SHALL BE
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSFER DOES
NOT REQUIRE REGISTRATION OF SUCH TRANSFERRED SECURITIES UNDER THE SECURITIES
ACT.  AS A CONDITION OF TRANSFER, ANY SUCH TRANSFEREE SHALL AGREE IN WRITING TO
BE BOUND BY THE TERMS OF THIS AGREEMENT.


 


THE PURCHASERS AGREE TO THE IMPRINTING, SO LONG AS IS REQUIRED BY THIS
SECTION 2.5, OF A LEGEND ON ANY OF THE SECURITIES IN THE FOLLOWING FORM:


 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  Except as set
forth in the SEC Documents, the Company hereby represents and warrants to each
Investor and agrees with each Investor that, as of the Execution Date:

 

6

--------------------------------------------------------------------------------


 

3.1           Organization, Good Standing and Qualification.  Each of the
Company and the Company Subsidiary is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has all requisite power and authority to carry on its business
as now conducted.  Each of the Company and the Company Subsidiary is duly
qualified to transact business and is in good standing in each jurisdiction in
which it conducts business except where the failure so to qualify has not had or
would not reasonably be expected to have a Material Adverse Effect.

 

3.2           Authorization; Consents.  The Company has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents. Each Company Subsidiary has the requisite power and
authority to enter into and perform its obligations under the Security
Agreement. All corporate action on the part of the Company by its officers,
directors and stockholders necessary for the authorization, execution and
delivery of, and the performance by the Company of its obligations under, the
Transaction Documents has been taken, and no further consent or authorization of
the Company, its Board of Directors, stockholders, any Governmental Authority or
any other Person is required (pursuant to any rule of the Principal Market or
otherwise). All corporate action on the part of each Company Subsidiary by its
officers, directors, stockholders, members or governors necessary for the
authorization, execution and delivery of, and the performance by such Company
Subsidiary of its obligations under the Security Agreement has been taken.  The
Board of Directors has determined that the sale and issuance of the Notes, and
the consummation of the other transactions contemplated hereby and by the other
Transaction Documents, are in the best interests of the Company.

 

3.3           Enforcement.  This Agreement has been duly executed and delivered
by the Company, and at the Closing, each of the Company and the Company
Subsidiary will have duly executed and delivered each of the other Transaction
Documents to which such entity is a party.  This Agreement constitutes, and at
the Closing, each of the other Transaction Documents to which the Company or any
of the Company Subsidiary is a party will constitute, the valid and legally
binding obligations of the Company and the Company Subsidiary, enforceable
against the Company and the Company Subsidiary in accordance with their
respective terms, subject to (i) applicable bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity.

 

3.4           Disclosure Documents; Agreements; Financial Statements; Other
Information.  The Company is subject to the reporting requirements of the
Exchange Act and the Company has filed with the Commission all SEC Documents
that the Company was required to file with the Commission on or after
December 31, 2006.  The Company is not aware of any event occurring or expected
to occur on or prior to the Closing Date that would require the filing of, or
with respect to which the Company intends to file, a Form 8-K after the
Closing.  Each SEC Document filed on or after December 31, 2006, as of the date
of the filing thereof with the Commission (or if amended or superseded by a
filing prior to the Execution Date, then on the date of such amending or
superseding filing), complied in all material respects with the requirements of
the Securities Act or Exchange Act, as applicable, and the rules and regulations
promulgated thereunder and, as of the date of such filing (or if amended or
superseded by a filing prior to the Execution Date, then on the

 

7

--------------------------------------------------------------------------------


 

date of such filing), such SEC Document (including all exhibits and schedules
thereto and documents incorporated by reference therein) did not, contain an
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  To the best of the
Company’s knowledge, all documents required to be filed as exhibits to the SEC
Documents filed on or after December 31, 2006 have been filed as required.
 Except as set forth in the Disclosure Documents, the Company has no
liabilities, contingent or otherwise, other than liabilities incurred in the
ordinary course of business which, under GAAP, are not required to be reflected
in the financial statements included in the Disclosure Documents and which,
individually or in the aggregate, are not material to the consolidated business
or financial condition of the Company and the Company Subsidiary taken as a
whole.  As of their respective dates, the financial statements of the Company
included in the SEC Documents filed on or after December 31, 2006 complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission with respect thereto. Such
financial statements have been prepared in accordance with GAAP consistently
applied at the times and during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end adjustments). 
The Company will prepare the financial statements to be included in any reports,
schedules, registration statements and definitive proxy statements that the
Company is required to file or files with the Commission after the date hereof
in accordance with GAAP (except in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary
statements).

 

3.5           Due Authorization; Valid Issuance.  The Notes are duly authorized
and, when issued, sold and delivered in accordance with the terms of this
Agreement, will be duly and validly issued, free and clear of any Liens imposed
by or through the Company.

 

3.6           No Conflict; No Violation.  Neither the Company nor any Company
Subsidiary is in violation of any provisions of its charter, bylaws or any other
governing document.  Neither the Company nor any Company Subsidiary is in
violation of or in default (and no event has occurred which, with notice or
lapse of time or both, would constitute a default) under any provision of any
instrument or contract to which it is a party or by which it or any of its
Property is bound, or in violation of any provision of any Governmental
Requirement applicable to the Company or any Company Subsidiary.  The execution,
delivery and performance of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby will
not result in any violation of any provisions of the Company’s or any Company
Subsidiary’s charter, bylaws or any other governing document or in a default
under any provision of any instrument or contract to which the Company or
Company Subsidiary is a party or by which it or any of its Property is bound, or
in violation of any provision of any Governmental Requirement applicable to the
Company or Company Subsidiary or be in conflict with or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision, instrument or contract or an event which results in the creation
of any Lien upon any assets of the Company or of any Company Subsidiary or the
triggering of any preemptive rights or rights of first refusal or first offer.

 

8

--------------------------------------------------------------------------------


 

3.7           Fees.  The Company is not obligated to pay any brokers, finders or
financial advisory fees or commissions to any underwriter, broker, agent or
other representative in connection with the transactions contemplated hereby.
The Company will indemnify and hold harmless such Investor from and against any
claim by any person or entity alleging that such Investor is obligated to pay
any such compensation, fee, cost or related expenditure in connection with the
transactions contemplated hereby.

 

3.8           Foreign Corrupt Practices.  Neither the Company, any Company
Subsidiary nor, to the knowledge of the Company, any director, officer, agent,
employee or other person acting on behalf of the Company or any Company
Subsidiary, has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity,
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee, or (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

3.9           Employee Matters.  There is no strike, labor dispute or union
organization activities pending or, to the knowledge of the Company, threatened
between the Company or any Company Subsidiary and any of their employees.  Other
than as set forth in the Disclosure Documents, no employees of the Company or
any Company Subsidiary belong to any union or collective bargaining unit. The
Company and each Company Subsidiary has complied in all material respects with
all applicable federal and state equal opportunity and other laws related to
employment.

 

3.10         Environment.  Except as disclosed in the Disclosure Documents, the
Company and the Company Subsidiary have no liabilities under any Environmental
Law, nor, to the Company’s knowledge, do any factors exist that are reasonably
likely to give rise to any such liability, affecting any of the properties owned
or leased by the Company or any Company Subsidiary that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.  Neither the Company nor any Company Subsidiary has violated any
Environmental Law applicable to it now or previously in effect, other than such
violations or infringements that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect.

 

3.11         ERISA.  The Company does not maintain or contribute to, or have any
obligation under, any Pension Plan.  The Company is in compliance in all
material respects with the presently applicable provisions of ERISA and the
United States Internal Revenue Code of 1986, as amended, with respect to each
Pension Plan except in any such case for any such matters that, individually or
in the aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect.

 

3.12         Transfer Taxes. No transfer or other taxes (other than income
taxes) are required to be paid in connection with the issuance and sale of any
of the Notes.

 

9

--------------------------------------------------------------------------------


 

4.             COVENANTS OF THE COMPANY AND EACH INVESTOR.

 

4.1           Filings and Disclosure Reports.  The Company agrees with each
Investor that the Company will:

 

(a)           on or prior to 8:30 a.m. (eastern time) on the second Business Day
following the Execution Date, if required, issue a press release disclosing the
material terms of this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby, and

 

(b)           if required, on or prior to 5:00 p.m. (eastern time) on the fourth
Business Day following the Execution Date, file with the Commission a Current
Report on Form 8-K disclosing the material terms of and including as exhibits
this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby; provided, however, that each Investor shall
have a reasonable opportunity to review and comment on any such press release,
if required, or Form 8-K prior to the issuance or filing thereof; and provided,
further, that if the Company fails to issue a press release disclosing the
material terms of this Agreement and the other Transaction Documents within the
time frames described herein, if required to be filed, any Investor may issue a
press release disclosing such information subject to notice to, and consent by,
the Company, which consent shall not be unreasonably withheld.  Thereafter, the
Company shall timely file any filings and notices required by the Commission or
applicable law with respect to the transactions contemplated hereby.

 

4.2           Existence and Compliance.  The Company agrees that it will, and
will cause each Company Subsidiary to, while any Investor holds any Notes:

 

(a)           maintain its corporate existence in good standing;

 

(b)           comply with all Governmental Requirements applicable to the
operation of its business, except for instances of noncompliance that are
immaterial;

 

(c)           comply with all agreements, documents and instruments binding on
it or affecting its Properties or business, including, without limitation, all
Material Contracts, except for instances of noncompliance that are immaterial;

 

(d)           timely file with the Commission all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination; and

 

(f)            ensure that the Common Stock is at all times quoted on the
Principal Market.

 

4.3           Notice of Event of Default.  Upon the occurrence of an Event of
Default, the Company shall (i) notify the Investors of the nature of such Event
of Default as soon as practicable (but in no event later than one Business Day
after the Company becomes aware of such Event of Default), and (ii) not later
than two Business Days after delivering such notice to

 

10

--------------------------------------------------------------------------------


 

the Investors, issue a press release disclosing such Event of Default and take
such other actions as may be necessary to ensure that none of the Investors are
in the possession of material, nonpublic information as a result of receiving
such notice from the Company.

 

4.4           Existing Secured Lenders; Effectiveness of the Security Document. 
The Investors acknowledge that their security interest are subject to the
security interests of Western Commercial Bank. The Company and the Investors
hereby agree that the Security Document (as defined below) shall be deemed
executed, delivered and in effect, without any further action by any party,
effective as of the date (the “Release Date”) hereof. As used herein, the term
“Security Document” means the Security Agreement.

 

4.5.          Automatic Exchange.  Notwithstanding anything contained herein to
the contrary, if at any time from and after the date hereof until termination of
the Transaction Documents, the Company proposes to offer and sell New Securities
in a Subsequent Financing with gross proceeds of at least $1,000,000, the Note
held by Investor shall automatically convert for securities of the same type
issued in such Subsequent Financing (such exchange to be made at the same time
as the closing of such Subsequent Financing), on the same terms and conditions
as the Subsequent Financing, based on the outstanding Principal amount of the
Notes, and accrued and unpaid Interest.  By way of example, if the Company
undertakes a Subsequent Financing of convertible debentures and warrants, 
Investor shall participate in such Subsequent Financing and use the exchange of
the Notes as consideration, on a dollar for dollar basis, in lieu of cash
consideration. The Company shall provide prior written notice of any such
Subsequent Financing in the manner set forth in this Section.

 

CONDITIONS TO CLOSING.

 

4.1           Conditions to Investors’ Obligations at the Closing.  Each
Investor’s obligations to effect the Closing, including without limitation its
obligation to purchase its Note at the Closing, are conditioned upon the
fulfillment (or waiver by such Investor in its sole and absolute discretion) of
each of the following events as of the Closing Date, and the Company shall use
commercially reasonable efforts to cause each of such conditions to be
satisfied:

 

4.1.1                        the representations and warranties of the Company
set forth in this Agreement and in the other Transaction Documents shall be true
and correct in all material respects as of such date as if made on such date
(except that to the extent that any such representation or warranty relates to a
particular date, such representation or warranty shall be true and correct in
all material respects as of that particular date);

 

4.1.2                        the Company shall have complied with or performed
in all material respects all of the agreements, obligations and conditions set
forth in this Agreement and in the other Transaction Documents that are required
to be complied with or performed by the Company on or before the Closing;

 

4.1.3                        the Company shall have executed and delivered to
such Investor the Note being purchased by such Investor at the Closing;

 

11

--------------------------------------------------------------------------------


 

4.1.4                        the Company shall have delivered to such Investor
resolutions passed by its Board of Directors to authorize the transactions
contemplated hereby and by the other Transaction Documents;

 

5.1.5                        there shall have occurred no material adverse
change in the Company’s consolidated business or financial condition since the
date of the Company’s most recent financial statements contained in the
Disclosure Documents;

 

5.1.6                        there shall be no injunction, restraining order or
decree of any nature of any court or Governmental Authority of competent
jurisdiction that is in effect that restrains or prohibits the consummation of
the transactions contemplated hereby and by the other Transaction Documents

 

5.1.7                        the Company shall have obtained all necessary
waivers from Western Commercial Bank with respect to its Senior Secured Loan
permitting it to enter into the Transaction Documents; and

 

5.1.8.                       the Company shall have paid the expenses described
in 6.8 of this Agreement.

 

4.2           Conditions to Company’s Obligations at the Closing.  The Company’s
obligations to effect the Closing with an Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:

 

4.2.1                        the representations and warranties of such Investor
set forth in this Agreement and in the other Transaction Documents to which it
is a party shall be true and correct in all material respects as of such date as
if made on such date (except that to the extent that any such representation or
warranty relates to a particular date, such representation or warranty shall be
true and correct in all material respects as of that date);

 

4.2.2                        such Investor shall have complied with or performed
all of the agreements, obligations and conditions set forth in this Agreement
that are required to be complied with or performed by such Investor on or before
the Closing;

 

5.2.3                        there shall be no injunction, restraining order or
decree of any nature of any court or Governmental Authority of competent
jurisdiction that is in effect that restrains or prohibits the consummation of
the transactions contemplated hereby and by the other Transaction Documents;

 

12

--------------------------------------------------------------------------------


 

5.2.4                        such Investor shall have executed each Transaction
Document to which it is a party and shall have delivered the same to the
Company; and

 

5.2.5                        such Investor shall have tendered the Purchase
Price for the Note being purchased by it at the Closing by wire transfer of
immediately available funds pursuant to the wiring instructions set forth on
Exhibit D.

 

5.             MISCELLANEOUS.

 

6.1           Survival; Severability.  The representations, warranties,
covenants and indemnities made by the parties herein and in the other
Transaction Documents shall survive the Closing notwithstanding any due
diligence investigation made by or on behalf of the party seeking to rely
thereon. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.

 

5.2           No Reliance.  Each party acknowledges that (i) it has such
knowledge in business and financial matters as to be fully capable of evaluating
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, (ii) it is not relying on any advice or
representation of any other party in connection with entering into this
Agreement, the other Transaction Documents or such transactions (other than the
representations made in this Agreement or the other Transaction Documents),
(iii) it has not received from any other party any assurance or guarantee as to
the merits (whether legal, regulatory, tax, financial or otherwise) of entering
into this Agreement or the other Transaction Documents or the performance of its
obligations hereunder and thereunder, and (iv) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisors
to the extent that it has deemed necessary, and has entered into this Agreement
and the other Transaction Documents based on its own independent judgment and,
if applicable, on the advice of such advisors, and not on any view (whether
written or oral) expressed by any other party.

 

5.3           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed under the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City and County of New York for the adjudication
of any dispute hereunder or any other Transaction Document or in connection
herewith or therewith or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service

 

13

--------------------------------------------------------------------------------


 

of process and notice thereof.  Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law.

 

6.4           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. An Investor may assign its
rights and obligations hereunder in connection with any sale or transfer of the
Notes in accordance with the terms hereof and of the other Transaction
Documents, as long as, as a condition precedent to such transfer, the transferee
executes an acknowledgment agreeing to be bound by the applicable provisions of
this Agreement, in which case the term “Investor” shall be deemed to refer to
such transferee as though such transferee were an original signatory hereto. 
The Company may not assign its rights or obligations under this Agreement.

 

5.5           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  This Agreement may be
executed and delivered by facsimile transmission.

 

5.6           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

5.7           Notices.  Any notice, demand or request required or permitted to
be given by the Company or the Investor pursuant to the terms of this Agreement
shall be in writing and shall be deemed delivered (i) when delivered personally
or by verifiable facsimile transmission, unless such delivery is made on a day
that is not a Business Day, in which case such delivery will be deemed to be
made on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to an overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), addressed as follows:

 

If to the Company:

 

Aspyra, Inc.

26115-A Mureau Road
Calabasas, CA 91302

Attn: Anahita Villafane, Chief Financial Officer, Secretary

Tel:

Fax:

 

with a copy (which shall not constitute notice) to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Attn:

 

Darrin Ocasio, Esq.

Tel:

 

212-930-9700

Fax:

 

212-930-9725

 

14

--------------------------------------------------------------------------------


 

and if to any Investor, to such address for such Investor as shall appear on the
signature page hereof executed by such Investor, or as shall be designated by
such Investor in writing to the Company in accordance with this Section 6.7.

 

5.8           Expenses.  The Company and each Investor shall pay all costs and
expenses that it incurs in connection with the negotiation, execution, delivery
and performance of this Agreement or the other Transaction Documents.

 

5.9           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties.  No amendment, modification or other change to this Agreement or waiver
of any agreement or other obligation of the parties under this Agreement may be
made or given unless such amendment, modification or waiver is set forth in
writing and is signed by the Company and by the holders of a majority of the
aggregate principal of the Notes then outstanding.   Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

[Signature Pages to Follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

 

ASPYRA, INC.

 

 

 

 

 

By:

/s/ James R. Helms

 

 

James R Helms

 

Chief Operating Officer

 

 

 

 

INVESTORS:

 

 

 

TITAB, LLC

 

 

 

 

 

By:

/s/ Bradford G. Peters

 

 

Managing Member

 

 

Principal Amount of Note Purchased at Closing:

$200,000.00

 

 

 

 

C. IAN SYM-SMITH

 

 

 

 

 

/s/ C. I. Sym-Smith

 

 

 

 

 

Principal Amount of Note Purchased at Closing:

$100,000.00

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SECURED PROMISSORY NOTE

 

ASPYRA, INC.

 

SECURED PROMISSORY NOTE

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (I) AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID ACT OR (II) AN OPINION OF
COMPANY COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER HEREOF IN ORDER TO EFFECT A
PARTIAL PAYMENT. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE
MAY BE LESS THAN THE PRINCIPAL AMOUNT SHOWN BELOW.

 

 

 

$

 

Issue Date:  January 28, 2008

 

FOR VALUE RECEIVED, ASPYRA, INC., a California corporation (the “Company”),
hereby promises to pay to the order of                            or its
permitted successors or assigns (the “Holder”) the principal amount of
                                               Dollars ($                ),
together with accrued and unpaid interest thereon, on or before July 28, 2008
(such date, the “Maturity Date”).

 

The Company shall have the right to prepay any part of this Note prior to the
Maturity Date.

 

The Company has issued this Note pursuant to a Note Purchase Agreement, dated as
of the date hereof (the “Note Purchase Agreement”). The Notes issued by the
Company pursuant to the Note Purchase Agreement, including this Note, are
collectively referred to herein as the “Notes”.

 

The Company’s obligations under the Notes, including, without limitation, its
obligation to make payments of interest thereon, are guaranteed by the Company’s
subsidiary and secured by the assets and properties of the Company and its
subsidiary, subject to a senior security interest held by Western Commercial
Bank.  The following terms shall apply to this Note:

 

1.             DEFINITIONS.

 

“Event of Default” means the occurrence of any of the following events:

 

--------------------------------------------------------------------------------


 

(i)            a Liquidation Event occurs or is publicly announced;

 

(ii)           the Company fails to make any payment of principal on this Note
in full as and when such payment is due, or the Company fails to make any
payment of interest on this Note in full as and when such payment is due,
provided that the Company shall not have been able to cure such non-payment
within five (5) Business Days after such due date;

 

(iii)          other than a breach described in clause (ii) above, the Company
or any Company Subsidiary breaches or provides notice of its intent to breach
any material term or condition of this Note or any other Transaction Document,
provided that such breach is not cured within ten (10) Business Days following
written notice thereof from the Holder;

 

(iv)          any representation or warranty made by the Company or any Company
Subsidiary in this Note or any other Transaction Document was inaccurate or
misleading in any material respect as of the date such representation or
warranty was made; or

 

(v)           a default occurs or is declared and is not cured within the
applicable grace period (if any) with respect to any instrument that evidences
Debt of the Company or any Company Subsidiary, the effect of which default is to
cause, or permit the holder or holders of such indebtedness to cause, such
indebtedness to become due prior to its stated maturity solely to the extent
that the principal amount of any such indebtedness exceeds, individually or in
the aggregate, $1,000,000.

 

“Interest” has the meaning set forth in Section 2(a) of this Note.

 

“Issue Date” means the “Issue Date” as set forth on the front page of this Note.

 

“Liquidation Event” means where (i) the Company or any Company Subsidiary shall
make a general assignment for the benefit of creditors or consent to the
appointment of a receiver, liquidator, custodian, or similar official of all or
substantially all of its properties, or any such official is placed in control
of such properties, or the Company or any Company Subsidiary shall commence any
action or proceeding or take advantage of or file under any federal or state
insolvency statute, including, without limitation, the United States Bankruptcy
Code, seeking to have an order for relief entered with respect to it or seeking
adjudication as a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution, administration, a voluntary arrangement,
or other relief with respect to it or its debts; or (ii) there shall be
commenced against the Company or any Company Subsidiary any action or proceeding
of the nature referred to in clause (i) above or seeking issuance of a warrant
of attachment, execution, distraint, or similar process against all or any
substantial part of its property, which results in the entry of an order for
relief which remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there is initiated the dissolution or other winding up of
the Company or any material Company Subsidiary, whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy proceedings; or (iv) there
is initiated any assignment for the benefit of creditors or any marshalling of
the material assets or material liabilities of the Company or any Company
Subsidiary.

 

“Maturity Date” has the meaning set forth in the preamble to this Note.

 

2

--------------------------------------------------------------------------------


 

“Scheduled Interest Payment Date” means March 1, 2008 and the first Business Day
of each calendar month thereafter until the date on which the entire principal
amount of this Note is paid in full, whether on the Maturity Date or otherwise.

 

All definitions contained in this Note are equally applicable to the singular
and plural forms of the terms defined.  The words “hereof”, “herein” and
“hereunder” and words of similar import refer to this Note as a whole and not to
any particular provision of this Note.

 

Any capitalized term used but not defined herein has the meaning specified in
the Note Purchase Agreement.

 

2.             INTEREST; MATURITY; AUTOMATIC EXCHANGE.

 

(a)           Interest Payments.  This Note shall bear interest on the unpaid
principal amount hereof (“Interest”) at an annual rate equal to the interest
rate of the London Interbank Offered Rate (“LIBOR”) plus 2.5% per annum,
adjusted per rata, computed on the basis of a 360-day year and calculated using
the actual number of days elapsed since the Issue Date or the date on which
Interest was most recently paid, as the case may be, and if not timely paid as
provided herein, compounded monthly.  The Company shall pay accrued Interest in
arrears (i) on each Scheduled Interest Payment Date and (ii) on any date on
which the entire or any portion of the principal amount of this Note is paid.

 

(b)           Maturity.  The outstanding principal amount of this Note plus all
accrued and unpaid Interest hereon, plus all other amounts due hereunder, shall
be paid in full on the Maturity Date.

 

(c)           Automatic Exchange. This Note shall automatically exchange into
the next round of financing pursuant to Section 4.5 of the Note Purchase
Agreement.

 

3.             MISCELLANEOUS.

 

(a)           Successors and Assigns.  The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the Company and the Holder. The Company may not assign its
rights or obligations under this Note except as specifically required or
permitted pursuant to the terms hereof.

 

(b)           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.

 

(c)           Notices. Any notice, demand or request required or permitted to be
given by the Company or the Holder pursuant to the terms of this Note shall be
in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made

 

3

--------------------------------------------------------------------------------


 

on the next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

 

 

If to the Company:

 

 

 

Aspyra, Inc.

 

26115-A Mureau Road

 

Calabasas, CA 91302

 

Attn: Anahita Villafane, Chief Financial Officer, Secretary

 

Tel:

 

Fax:

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Sichenzia Ross Friedman Ference LLP

 

61 Broadway, 32nd Floor

 

New York, New York 10006

 

Attn:

Darrin Ocasio, Esq.

 

Tel:

212-930-9700

 

Fax:

212-930-9725

 

and if to the Holder, to such address for the Holder as shall appear on the
signature page of the Note Purchase Agreement executed by the Holder, or as
shall be designated by the Holder in writing to the Company in accordance this
Section 3(c).

 

(d)           Amendments.  No (i) amendment to this Note or (ii) waiver of any
agreement or other obligation of the Company under this Note may be made or
given except pursuant to a written instrument executed by the Company and by the
holders of a majority of the aggregate principal of the Notes then outstanding,
it being understood that upon the satisfaction of the preceding condition, this
and each other Note (including any Note held by a holder thereof that did not
execute the instrument specified in the preceding clause) shall be deemed to
incorporate any amendment, modification, change or waiver effected thereby as of
the effective date thereof.  Any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

(e)           Failure to Exercise Rights not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude any other or further exercise
thereof. All rights and remedies of the Holder hereunder are cumulative and not
exclusive of any rights or remedies otherwise available. In the event that the
Company does not pay any amount under this Note when such amount becomes due,
the Company shall bear all costs incurred by the Holder in collecting such
amount, including without limitation reasonable legal fees and expenses.

 

(f)            Transfer of Note.  The Holder may sell, transfer or otherwise
dispose of all or any part of this Note (including without limitation pursuant
to a pledge) to any person or entity as long

 

4

--------------------------------------------------------------------------------


 

as such sale, transfer or disposition is made in accordance with the applicable
provisions of the Note Purchase Agreement.  From and after the date of any such
sale, transfer or disposition, the transferee hereof shall be deemed to be the
holder of a Note in the principal amount acquired by such transferee, and the
Company shall, as promptly as practicable and at the Company’s cost and expense,
issue and deliver to such transferee a new Note identical in all respects to
this Note, in the name of such transferee. The Company shall be entitled to
treat the original Holder as the holder of this entire Note unless and until it
receives written notice of the sale, transfer or disposition hereof.

 

(g)           Lost or Stolen Note.  Upon receipt by the Company of evidence of
the loss, theft, destruction or mutilation of this Note, and (in the case of
loss, theft or destruction) of indemnity or security reasonably satisfactory to
the Company, and upon surrender and cancellation of the Note, if mutilated, the
Company shall at the Company’s cost and expense execute and deliver to the
Holder a new Note identical in all respects to this Note.

 

(h)           Usury.  This Note is subject to the express condition that at no
time shall the Company be obligated or required to pay interest hereunder at a
rate which could subject the Holder to either civil or criminal liability as a
result of being in excess of the maximum interest rate which the Company is
permitted by applicable law to contract or agree to pay.  If by the terms of
this Note, the Company is at any time required or obligated to pay interest
hereunder at a rate in excess of such maximum rate, the rate of interest under
this Note shall be deemed to be immediately reduced to such maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of this Note.

 

[Signature Page to Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.

 

ASPYRA, INC.

 

 

 

 

 

By:

 

 

 

James R Helms

 

 

Chief Operating Officer

 

 

6

--------------------------------------------------------------------------------